                  Case 5:15-cr-00024-DAE Document 20 Filed 03/05/19 Page 1 of 2



rev. 07/03/2012



                                 UNITED STATES DISTRICT COURT
                                       WESTERN DISTRICT OF TEXAS
                                         SAN ANTONIO DIVISION

United States of America                                  §
                                                          §
vs.                                                       §      Criminal No. SA:15-CR-00024(1)-DAE
                                                          §
(1) Juan Manuel Munoz-Luevano                             §
    Defendant


                               ORDER GRANTING MOTION TO DETAIN

           The government has moved to detain the defendant without bond pending trial, pursuant to 18

U.S.C. § 3142(f). The defendant has filed a Waiver of Detention Hearing, in which the defendant

acknowledged the right to a detention hearing, and waived that hearing and the right to contest the

government’s motion to detain.             The Court hereby accepts the defendant’s waiver, subject to

reconsideration at a later date if appropriate. See United States v. Clark, 865 F.2d 1433, 1437 (4th Cir.

1989) (en banc) (waiver of detention hearing “is not an absolute, final relinquishment of all rights under

the Bail Reform Act”); cf. 18 U.S.C. § 3142(f) (detention hearing may be reopened “if the judicial officer

finds that information exists which was not known to the movant at the time of the hearing and has a

material bearing on the issue” of detention or release).

            Accordingly, it is ORDERED that:

            (1)     The government's motion to detain is GRANTED.

            (2)     Defendant is detained without bond pending trial.

            (3)     Defendant is committed to the custody of the Attorney General for confinement in a
                    corrections facility separate, to the extent practicable, from persons awaiting or serving
                    sentences or being held in custody pending appeal.

            (4)     Defendant shall be afforded reasonable opportunity for private consultation with counsel.
      Case 5:15-cr-00024-DAE Document 20 Filed 03/05/19 Page 2 of 2



(5)     On order of a Court of the United States or on request of an attorney for the government,
        the person in charge of the corrections facility in which the defendant is confined must
        deliver the defendant to a United States marshal for the purpose of an appearance in
        connection with any court proceeding.


       SIGNED this 5th day of March, 2019.


                                              ______________________________
                                              ELIZABETH S. ("BETSY") CHESTNEY
                                              UNITED STATES MAGISTRATE JUDGE
